DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-53, 55, 61-63, 73-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a vector for delivery of therapeutic RNA comprising MIR
domain in inverse orientation, such MIR domain comprising sequences ‘CACCCAC’ and/or ‘CUGAGGC’ having at least 70% identity to any of SEQ ID NOs: 1-8, or a CORE-SINE domain of one or more MIR sequences of classes MIR, MIR3, MIRb and MIRc.
Instant specification defines MIR domain in paragraph [0070] as being of SEQ ID NO: 9,
the domain in direct orientation, or reverse complement of it, MIR domain in inverse orientation, SEQ ID NO: 8, wherein reverse complement can comprise short sequences
CACCCAC or CUGAGGC (see paragraph [0026]). Further specification provides examples of MIR
domain in reverse orientation as SEQ ID NOs: 1-3 (see paragraph [0076]) and homologous to
those three SEQ ID NOs: 4-7. Specification provides example of only one IncRNA, MAPT-AS1, comprising MIR domains of SEQ ID NOs: 1-3: t-NAT1, t-NAT2L, t-NAT2s (see paragraphs [0050-0051, 0062, 0154-0160]). Specification defines that CORE-SINE domain can be of SEQ ID NOs: 4-7 and 8-9 (see paragraph [0057]). It is not clear if any other CORE-SINE domains with different sequences can exist.
Further, specification presents only one example of lncRNA comprising CACCCAC or CUGAGGC and having at least 70% identity to any of SEQ ID NOs: 1-8, which is MAPT-AS1 (see paragraphs [0006, 0067]). An alignment in GenBank database of SEQ ID NOs: 1-8 provides results only related to MAPT-AS1 lncRNA. It does not provide any results related to any other lncRNAs.
Specification does not describe structure for representative species of Applicant’s
broadly claimed genus of lncRNAs comprising sequences ‘CACCCAC’ and/or ‘CUGAGGC’ having at least 70% identity to any of SEQ ID NOs: 1-8. 
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification is lncRNA MAPT-AS1. Applicant fails to
describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since
the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, lncRNA MAPT-AS1 is not sufficient to describe the claimed genus. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 52 depends on claim 50. The whole limitation of claim 52 is already present in claim 50, therefore claim 52 does not further limit claim 50.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claims 50-53 recite a vector for delivery of specific RNAs. The claims are interpreted as
drawn to such a vector by itself, therefore specific limitations related to RNA for delivery are
not relevant, because vector for RNA delivery is capable of delivering any type of RNAs. That
means that any prior art teaching vector for RNA delivery will read on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 50-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunej et
al (Critical Reviews in Clinical Laboratory Sciences, 2014, 51:6, 344-357, of record).
Kunej et al disclose delivery of long non-coding RNAs using viral and non-viral vectors
such as liposomes (see last paragraph on page 352) and plasmids (see Table 2 on page 352),
anticipating instant claims 50-53.

Claim(s) 50-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngoc-
Tung et al (EMBO reports, 26 April 2016, 17: 887-900, cited from IDS).
Ngoc-Tung et al disclose delivery of long non-coding RNA AS-RBM15 by lentiviral vector
(see section “Retrovirus production and transduction” on page 896), anticipating instant claims
50-53.

Claim(s) 50-53 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being
anticipated by Thum et al (WO 2015/162161, October 2015, cited from IDS).
Thum et al disclose delivery of long non-coding RNA H19 by AAV (see line 6 on page 51,
lines 30-35 on page 52), anticipating instant claims 50-53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-53, 55, 61-63 and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (DNA Sequence, 2006, 17(2): 170-173, cited from IDS) and in further view of DeVos et al (The Journal of Neuroscience, 2013, 33(31): 12887-12897, cited from IDS), Kunej et al, above, and Thum et al, above.
Guo et al teach several natural antisense transcripts of tau gene presented on Figure 1E,
page 172, where 5’ end on the transcript overlaps with the gene. Guo et al propose that such
transcripts can control translation of the gene (see middle paragraph in second column on page
171). “Natural antisense transcript” can be a different name for long non-coding RNA.
Guo et al do not teach AAV or liposomal vectors delivering natural antisense transcripts
taught.
DeVos et al teach that antisense oligonucleotides which decrease tau expression
potentially for treatment of Alzheimer’s Disease (see Abstract).
Teachings of Kunej et al and Thum et al are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to create a viral or non-viral vector taught by Kunej et al and
Thum et al comprising natural antisense transcripts taught by Guo et al to identify such
transcripts use as potential treatment for Alzheimer’s Disease similar to oligonucleotides taught
by DeVos et al. One of the ordinary skill in the art would be motivated to do so, because Guo et
al teach natural antisense transcripts to tau gene, which can control gene translation, and
DeVos et al teach that reducing tau gene expression can be a treatment for Alzheimer’s Disease, motivating to explore the possibility that expression by vector such as taught by Kunej
et al or Thum et al of natural antisense transcripts will reduce expression of tau gene,
potentially serving as the disease treatment. Guo et al does not explicitly disclose specific
features of natural antisense transcripts as comprising MIR domains of SEQ ID NOs: 1-8, but it is
inherent that at least some of the natural transcripts taught comprise such domains.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejections Applicant argues that the references do not anticipate claims, because they do not teach specific elements of lncRNA. In response as it was discussed in the “Claim Interpretation” portion of the rejection, instant claims are drawn so that they do not require the specifics of lncRNA. It is suggested to reword the claims such as it specifically states “vector, comprising…” and further listing specific structural elements required. Otherwise as the claim is worded now it applies to any vector capable of delivering any lncRNA. Rejections are maintained.
Concerning 103 rejection based on Guo et al and others Applicant argues that the references do not teach specifics of lncRNA. In response as already stated above such specific limitations are not required by the claims. On the other hand, Guo et al discusses only 7 lncRNAs and it is expected that at least one of them comprises all the limitations from the claims. Rejection is maintained.
Rejection based on Lipovich et al reference is withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635